NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12391

         W. ROBERT ALLISON    vs.   ELOF ERIKSSON & others.1



            Suffolk.    February 5, 2018. - May 30, 2018.

   Present:    Gants, C.J., Gaziano, Budd, Cypher, & Kafker, JJ.


 Limited Liability Company.    Damages, Breach of fiduciary duty.



     Civil action commenced in the Superior Court Department on
May 22, 2013.

     The case was heard by Mitchell H. Kaplan, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Dana Alan Curhan for the plaintiff.
     Sean T. Carnathan for the defendants.
     Ben Robbins & Martin J. Newhouse, for New England Legal
Foundation, amicus curiae, submitted a brief.


     KAFKER, J.    At issue in the instant case is the remedy

available for limited liability company (LLC) mergers undertaken


     1 Gudrun Eriksson, individually and as trustee of the Elof
Eriksson Irrevocable Trust-2003; and Karl H. Proppe,
individually and as trustee of the Elof Eriksson Irrevocable
Trust-2003.
                                                                     2


in violation of fiduciary duties.    The defendant, Elof Eriksson,

contends that the exclusive remedy for dissenting members to

such mergers is the distribution of their interest in the LLC,

pursuant to G. L. c. 156C, § 60 (b).    The plaintiff, W. Robert

Allison, contends that other equitable relief is available but

that the judge erred in declining to rescind the merger.       We

conclude that G. L. c. 156C, § 60 (b), provides the exclusive

remedy for dissenting members of a limited liability company

that has voted to merge, so long as the merger is undertaken in

accordance with G. L. c. 156C, §§ 59-63.    Of relevance here is

G. L. c. 156C, § 63 (b), which provides that members of a

limited liability company owe each other fiduciary duties, but

that such duties may be enhanced or restricted according to the

terms in the operating agreement.    Where, as here, a member of

an LLC conducts a merger in breach of his fiduciary and

contractual duties, the merger has not been conducted in

compliance with § 63, and the remedy provided by G. L. c. 156C,

§ 60 (b), is not exclusive.    Thus, the trial judge did not abuse

his discretion in fashioning an equitable remedy.    We also

affirm most of the equitable relief awarded, but remand that

portion of the trial judge's decision which increases Allison's

interest in the merged LLC to five per cent, as we cannot

discern any basis in the record for that figure.2

     2   We acknowledge the amicus brief submitted by New England
                                                                     3


    1.    Background.   We recite the trial judge's relevant

findings of fact, supplemented with undisputed evidence from the

record.

    a.    Formation and operation of Applied Tissue Technologies.

Allison is an experienced corporate attorney who left the legal

field in 1997.    Eriksson is the former chief of the division of

plastic surgery at a hospital in Boston.    In 1999, Eriksson was

looking to start a business based on technology he had developed

at the hospital.    He reached out to Allison, and the two

eventually agreed to form Applied Tissue Technologies (ATT-MA),

a Massachusetts LLC.    Allison contributed $15,000 to the

company, and Eriksson contributed $45,000.    Allison received a

twenty-five per cent membership interest in ATT-MA; Eriksson

received a seventy-five per cent interest.    Allison became the

president and chief executive officer (CEO) of the company.

    Allison drafted the initial operating agreement for ATT-MA.3

It provided that Allison and Eriksson were the only members of

ATT-MA and that ATT-MA was to be managed by the members, who

would vote based on their respective membership interests.     Any

additional capital contributions required the unanimous consent

of all members.    The judge found that this requirement "is not


Legal Foundation in support of the defendant.

    3  The trial judge found that W. Robert Allison was not
acting as Elof Eriksson's attorney when Allison drafted the
operating agreement.
                                                                   4


uncommon in a joint venture involving two participants who agree

that they must both consent to certain, fundamental business

changes, even though they do not have equal interests in the

profit and loss of the enterprise."

    In 2003, Allison and Eriksson each decided to transfer a

portion of their respective interests in ATT-MA into trusts for

the benefit of their families.   To that end, Allison and

Eriksson also executed a new operating agreement that was

lengthier and more sophisticated than the original.   It

contained several important changes:   (1) it created a manager

position, to be elected by voting members; (2) it defined the

term, "Original Members," as Allison and Eriksson; (3) both

original members had to agree to the addition of any new

members; (4) any change to the operating agreement required

consent from both original members; (5) any change to the

operating agreement that had the effect of reducing a member's

interest in ATT-MA or interest in distribution from a sale of

assets or cash flow required consent from the affected member;

(6) a vote of at least sixty per cent of the membership was

required to make significant business decisions.   The agreement

further provided that members were entitled to examine ATT-MA's

books and records at any and all reasonable times, and that

members had a duty to conduct company affairs in good faith.

The new operating agreement also maintained a provision from the
                                                                    5


original agreement that required both Allison and Eriksson to

consent to any further capital contributions.     Subsequent to the

enactment of the new operating agreement, Allison was elected as

manager.

       At some point, ATT-MA hired Christian Baker to work as a

full-time employee.   In 2004, Baker received a two per cent

interest in ATT-MA, transferred from Allison and Eriksson

according to their twenty-five per cent/seventy-five per cent

split.   By 2007, ATT-MA could not afford to pay Baker, and his

employment was terminated.    A dispute arose between Allison and

Eriksson about the terms of Baker's termination, which was

ultimately resolved by Allison transferring two per cent of his

interest in ATT-MA to Eriksson.   After this transfer, the

membership interests in ATT-MA were as follows:    Eriksson owned

55.5 per cent; Eriksson's family trust owned twenty per cent;

Allison owned 14.66 per cent; Allison's family trust owned 7.84

per cent; and Baker owned two per cent.

       From 2006 to 2008, Eriksson lent ATT-MA $200,000 to cover

operating expenses.   This sum was later repaid to him with

fifteen per cent interest.   In March, 2010, Allison stepped down

as CEO, and Karl Proppe, Eriksson's close friend, became the new

CEO.   In November, 2011, Allison resigned as president and

manager.
                                                                     6


     By January, 2012, ATT-MA was almost out of cash.     Eriksson

was unwilling to lend the company any more money, but indicated

he would be willing to invest money in exchange for additional

equity.   However, Allison was unwilling to have his interest

diluted unless the investment came from an outside investor,

even though the members generally agreed that ATT-MA was at

least one year away from being able to attract outside

investors.   In response to Allison's stance, Eriksson indicated

that the operating agreement should be amended.4

     Eriksson eventually offered to invest $600,000 if Allison

invested $200,000, but Allison rejected the proposal.     Allison

also refused to use personal assets to secure a bank loan for

ATT-MA.   Eriksson was frustrated by Allison's position and

suggested that ATT-MA should be dissolved.

     b.   The merger.   In February, 2012, Eriksson's daughter

arranged for him to meet with a senior attorney at her firm,

Gary Schall, to discuss his concerns about the company.     They

ultimately decided that an appraisal of the company was

necessary.   Eriksson and Proppe retained Schall and his firm to

represent ATT-MA.   The judge found that Eriksson, Proppe, and




     4 The trial judge explained that Eriksson wanted to amend
the operating agreement "presumably so that he could invest
equity over Allison's objection, but [he] was non-specific
concerning what the amendments should be."
                                                                     7


Schall all specifically decided not to let Allison know of

Schall's engagement.

     ATT-MA hired a firm to conduct the appraisal.     Eriksson

informed Allison of the appraisal, but not Schall's involvement

or the purpose of the appraisal.     The appraisal firm concluded

that one hundred per cent of ATT-MA's equity had a value of

$239,000, but only if $620,000 of additional funding was

invested; without the additional $620,000, ATT-MA was worth $0.5

     In May, 2012, Eriksson and Schall planned how they would

deal with Allison.     First, Eriksson would offer to purchase

Allison's individual and trust membership interests based on the

appraisal value.     If Allison rejected the offer, Eriksson would

form a new LLC under Delaware law (ATT-DE), and create a new

operating agreement "that would accomplish Eriksson's goals."

ATT-MA would then be merged into ATT-DE.

     On May 6, 2012, Eriksson offered to purchase Allison's

collective membership interests, totaling 22.5 per cent, for

$53,775, i.e., 22.5 per cent of the $239,000 valuation.    Allison

rejected the offer.




     5 The trial judge noted that the appraisal was "curiously
principally based on a discounted cash flow valuation, although
[ATT-MA] had not generated any significant income in the last
few years, and its only significant assets [were] its
[intellectual property]." The appraisal company "did not
consult with anyone who could value [ATT-MA's intellectual
property]."
                                                                     8


     Later the same month, ATT-DE was created.    Proppe, now the

manager and CEO of both ATT-MA and ATT-DE, executed the

agreement and plan of merger on May 29, 2012.    That evening,

Eriksson and Proppe informed Allison of the merger.    Up to this

point, Allison had no prior notice of the merger or Schall's

representation of ATT-MA.

     The operating agreement for ATT-DE is significantly

different from the operating agreement for ATT-MA.    The ATT-DE

operating agreement creates a class of preferred shares with

liquidation preference over common shares, and establishes a

board of directors (board) to manage the company.6    Members have

no rights other than to select the directors of the board.

Directors of the board are elected by members holding a majority

of the company's outstanding shares.   As the holder of the

majority of the company's shares, Erickson could select the

directors.   As a minority member, Allison would not have the

ability to successfully elect directors by himself.    The


     6 Section 6.01 of the ATT-DE operating agreement provides in
relevant part:

          "The business and affairs of [ATT-DE] shall be managed
     by or under the direction of the Board [of Directors],
     which shall have the right, power and authority to exercise
     all of the powers of [ATT-DE] except as otherwise provided
     by law or this Agreement. . . . Except as may be expressly
     provided otherwise elsewhere in this Agreement or pursuant
     to non-waivable provisions of [Delaware's limited liability
     company act], the Members shall have no voting
     rights . . . ."
                                                                     9


operating agreement also provides that members owe no fiduciary

duty to ATT-DE or one another, and attempts to limit all other

duties to the extent permitted by Delaware law.7    Members do not

have the right to access ATT-DE's books or records, or to

receive any information about ATT-DE's business or affairs,

without the board's authorization.8    No membership interest may

be transferred without board approval, even to family members.


     7   Specifically, § 6.04(a) of the operating agreement states:

          "The Members' respective obligations to each other are
     limited to the express obligations set forth in this
     Agreement, subject only to the implied contractual covenant
     of good faith and fair dealing. No Member shall have any
     duties or liabilities, including fiduciary duties, to [ATT-
     DE] or to any other Member, or to the Board or any
     Director, and the provisions of this Agreement, to the
     extent that they restrict or otherwise modify, or
     eliminate, the duties and liabilities, including fiduciary
     duties, of the Members otherwise existing at law or in
     equity, are agreed by the Members to replace such other
     duties and liabilities of the Members. Any standard of
     care or duty imposed by or under the Act or any other law,
     rule or regulation (or any judicial decision based on or
     interpreting the same) shall be modified, waived or
     limited, to the extent permitted by law, as required to
     permit each Member to act under this Agreement and to make
     any decision such Member is authorized to make hereunder in
     such manner as such Member may determine in his, her or its
     sole and absolute discretion, subject only to the implied
     contractual covenant of good faith and fair dealing."
     (Emphasis added.)

     8 Section 7.01 of the operating agreement provides in
relevant part:

          "Except as otherwise expressly provided in this
     Agreement, no Member shall have any right of access to any
     of the books or records of [ATT-DE] or to receive any
     information about the business, affairs, properties or
                                                                     10


    In the meantime, Eriksson quickly purchased $250,000 of

preferred shares in ATT-DE.    Allison was given the opportunity

to purchase enough preferred shares of ATT-DE to maintain his

ownership interest, but declined to do so.     Instead, Allison

challenged the propriety of these transactions.     In July,

Allison was denied further access to ATT-MA's offices, which now

belonged to ATT-DE.

    Over the next eighteen months, Eriksson purchased preferred

shares in ATT-DE, totaling $923,536.    As a result, by January,

2014, Allison's combined interests in ATT-DE had been reduced to

only 3.32 per cent.     His interests would also be subordinated to

preferred shareholders' interests in the event of a liquidation.

    Allison, Eriksson, Proppe, and Schall met to attempt to

resolve Allison's claim that Eriksson had committed a breach of

his fiduciary duties by authorizing the merger and purchasing

preferred shares.     Schall asked Allison if he would rather have

3.32 per cent of an ongoing business or 22.5 per cent of a

defunct one.   Allison responded that he would prefer a larger

percentage of the failed business.

    Eriksson appeared to be willing to amend some of the

provisions of ATT-DE's operating agreement in Allison's favor.



    ownership of [ATT-DE] unless the Board determines, in its
    discretion in compliance with [§ 6.04(b)], to grant such
    access or to provide such information to one or more
    Members."
                                                                  11


In particular, he seemed willing to provide Allison with access

to information and the opportunity to confer on decisions

affecting ATT-DE, as well as a right of first refusal on

additional investments or the sale of shares.     However, Eriksson

was unwilling to reclassify his own investments as debt and

restore Allison's prior ownership interests in the company.

Allison would not agree to any compromise that did not include

the restoration of his equity without the risk of dilution,

except from a third-party investment.

    Eriksson's son-in-law, Michael Broomhead, became CEO of

ATT-DE in November, 2012.    Broomhead actively looked for

investors without success.     Broomhead invested $10,000 in ATT-DE

and Proppe invested $30,000.

    In May, 2013, Allison brought suit against Eriksson,

Eriksson's wife, and Proppe, seeking a preliminary injunction of

the merger.   The motion judge ordered ATT-DE to allow Allison to

examine its books and records at reasonable intervals, but

otherwise denied the preliminary injunction.

    In his complaint, Allison brought claims for breach of

contract, intentional interference with advantageous relations,

breach of fiduciary duty, civil conspiracy, and declaratory

judgment.   After a jury-waived trial, Allison prevailed on his

claim against Eriksson for breach of fiduciary duty, but lost on
                                                                  12


all other claims.9   The judge granted equitable relief, ordering

the following amendments to the operating agreement of ATT-DE:

(1) the rescission of § 6.01, such that members shall have

voting rights as provided under Delaware law; (2) the rescission

of § 6.04 to the extent that it eliminated members' fiduciary

duties to one another, and to directors, officers, and

shareholders; (3) the rescission of the first two sentences of

§ 7.01, such that members may access the company's books and

records; (4) the addition of a provision requiring the directors

to "report to Allison either orally or in writing on the

business and affairs of" ATT-DE, to timely advise him of

anticipated extraordinary business events, and to provide him

with a copy of ATT-DE's annual financial statements, if any.

The judge also ordered that the combined membership interest of

Allison and the Allison Trust be "grossed up" to five per cent

and not be subject to dilution without a bona fide outside

investment.   Any such dilution must be on the same terms as

holders of common or preferred shares of ATT-DE.   If ATT-DE

should be liquidated before receiving any outside investment,

Allison's interest must be "treated pari passus with the

preferred shareholders."




     9 Allison did not appeal from the judgment on any of these
other claims.
                                                                    13


    The parties cross-appealed.    We transferred the appeals to

this court on our own motion.

    2.   Discussion.   a.   Relevant provisions of G. L. c. 156C.

We must first determine whether distribution is the exclusive

remedy for a minority shareholder of an LLC who has objected to

a merger that breaches fiduciary duties.     The governing

provision is G. L. c. 156C, § 60 (b).    Where a minority member

objects to the merger, but the majority of members vote to merge

anyway, G. L. c. 156C, § 60 (b), provides:

         "The exclusive remedy of a member of a domestic
    limited liability company, which has voted to consolidate
    or to merge with another entity under the provisions of
    [G. L. c. 156C, §§ 59-63], inclusive, who objects to such
    consolidation or merger, shall be the right to resign as a
    member and to receive any distribution with respect to his
    limited liability company interest, as provided in [G. L.
    c. 156C, §§ 31-37], inclusive. Such members and the
    resulting or surviving entity shall have the rights and
    duties, and shall follow the procedure set forth in said
    sections."

    For questions of statutory interpretation, we look first to

the text of the statute.    Phillips v. Equity Residential Mgt.,

L.L.C., 478 Mass. 251, 257 (2017).   In so doing, we must examine

"the language of the entire statute, not just a single sentence"

or phrase, "and attempt to interpret all of its terms

'harmoniously to effect the intent of the Legislature.'"     Id.,

quoting Commonwealth v. Hanson H., 464 Mass. 807, 810 (2013).

Here, the statute expressly provides for distribution of the

dissenting member's interest in the LLC as an exclusive remedy
                                                                   14


where an LLC has voted to merge "under the provisions" of G. L.

c. 156C, §§ 59-63.   We must therefore consider the requirements

of the cross-referenced sections, particularly § 63, to

understand the scope of the exclusive remedy provision.10,11

     General Laws c. 156C, §§ 59-62, address the mechanics and

consequences of merging or consolidating an LLC.   By contrast,

G. L. c. 156C, § 63, defines the scope of a member's or


     10We note that unlike G. L. c. 156D, the Commonwealth's
most recent business corporations statute, which provides
detailed commentary from its drafters, the legislative history
on G. L. c. 156C is less clear. See Halebian v. Berv, 457 Mass.
620, 624-625 (2010), and authorities cited. The authors of
G. L. c. 156C took guidance from a number of sources, including
the existing corporate statutes, the Massachusetts Uniform
Limited Partnership Act, other States' limited liability company
(LLC) statutes, and the American Bar Association (ABA) Prototype
LLC Act. Parker, The Limited Liability Company: An
Introduction, 39 Boston B.J. 8, 12 (1995). However, the
language in G. L. c. 156C, § 60 (b), does not appear to be taken
from a single source. The ABA's Prototype LLC Act does not even
provide a distribution remedy for mergers. See American Bar
Association, Working Group on Prototype Act, Prototype Limited
Liability Company Act, at § 1202 commentary, at 88 (Nov. 19,
1992). The Massachusetts Uniform Limited Partnership Act does
not contain "exclusive remedy" language. See G. L. c. 109,
§§ 1A, 16A. As Eriksson points out, the then most recent
business corporations statute, G. L. c. 156B, contains an
"exclusive remedy" provision, but provides an exception for
"illegal or fraudulent" corporate actions. See G. L. c. 156B,
§ 98.

     11Eriksson asserts that interpreting G. L. c. 156C, § 60
(b), in reference to G. L. c. 156C, § 63, is barred by the fact
that Allison did not make this particular statutory
interpretation argument below. Although Allison did not
explicitly rely on G. L. c. 156C, § 63 (b), below, he did raise
the issue of how § 60 should be constructed and thus the issue
is properly before us. See Wilcox v. Riverside Park Enters.,
Inc., 399 Mass. 533, 535 n.5 (1987).
                                                                 15


manager's duties and liabilities.   Specifically, § 63 (b)

states:

          "To the extent that, at law or in equity, a member or
     manager has duties, including fiduciary duties, and
     liabilities relating thereto to a limited liability company
     or to another member or manager, (1) any such member or
     manager acting under the operating agreement shall not be
     liable to the limited liability company or to any such
     other member or manager for the member's or manager's good
     faith reliance on the provisions of the operating
     agreement, and (2) the member's or manager's duties and
     liabilities may be expanded or restricted by provisions in
     the operating agreement."

This provision establishes the rules governing fiduciary and

contractual duties in LLCs, including the fiduciary duties

applicable to mergers.   The subsection's opening statement about

"[t]o the extent that" such duties exist "at law or in equity,"

is best read as an acknowledgement that the courts define and

determine the nature of such duties, and that the courts provide

for their enforcement as default rules.   See Piemonte v. New

Boston Garden Corp., 377 Mass. 719, 723 (1979) (consideration of

Delaware judicial decisions appropriate where Massachusetts's

provision is based on similar Delaware statute); Feeley v.

NHAOCG, LLC, 62 A.3d 649, 661-662 (Del. Ch. 2012) (court

interpreting analogous phrase in Delaware's LLC statute

concluded Legislature was not "agnostic" about existence of

fiduciary duties but recognized that they do exist).12    See also


     12General Laws c. 156C, § 63 (b), appears to be taken
almost verbatim from the 1992 version of Delaware's LLC
                                                                  16


R.W. Southgate & D.W. Glazer, Massachusetts Corporation Law and

Practice § 19.4 (2d ed. 2012 & Supp. 2018) ("better reading [of

'to the extent' clause] is . . . to leave the fiduciary duties

of members and managers to the courts to define over time").

The LLC statute further allows, however, for the modification of

these duties.   According to § 63 (b), such duties and

liabilities "may be expanded or restricted by provisions in the

operating agreement."   This recognizes that "[a]n LLC is

primarily a creature of contract, and the parties have wide

contractual freedom to structure the company as they see fit."

Seneca Invs. LLC v. Tierney, 970 A.2d 259, 261 (Del. Ch. 2008).

Additionally, § 63 (b) provides that a member's or manager's

good faith reliance on the operating agreement provides a

defense to liability.

    The merger here was done in contravention of the duties

recognized in § 63 (b) and does not fall under the good faith

defense provision.   As the trial judge correctly found, Eriksson




fiduciary duty provision, Del. Code Ann. tit. 6, § 18-1101 (c)
(2013). Delaware's LLC Act has since been amended to allow LLCs
to eliminate fiduciary duties, but our interpretation of § 63
(b) remains consistent with the Delaware Chancery Court's
interpretation that the LLC fiduciary duty provision provides
for the existence of fiduciary duties, and their enforcement as
default rules in the absence of contractual modification. See
Feeley v. NHAOCG, LLC, 62 A.3d 649, 661-663 (Del. Ch. 2012);
Auriga Capital Corp. v. Gatz Props. LLC, 40 A.3d 839, 851 (Del.
Ch. 2012).
                                                                     17


clearly committed a breach of his fiduciary duties.     Indeed,

this is undisputed on appeal.

     Although § 63 (b) provided Allison and Eriksson the ability

to restrict members' and managers' duties, they chose instead to

expand them.     ATT-MA's operating agreement expressly prohibited

many of the consequences of this merger, such as the ability to

dilute a member's interest without that member's consent, the

ability to amend the operating agreement without the original

members' consent, and the ability to cut members out of the

management of the company.    Thus, Eriksson was not acting in

good faith reliance on the operating agreement when he conducted

the merger in secret, so as to subvert each of these explicit

protections.

     The many minority protections provided in ATT-MA's

operating agreement also indicate that the company was set up to

establish protections akin to those provided at law to a close

corporation.13    Because close corporations often involve a small

number of owners, who are "quite dependent on one another for

the success of the enterprise[,] . . . the relationship among

the stockholders must be one of trust, confidence and absolute

     13A closely held corporation is defined as having (1) a
small number of shareholders; (2) no ready market for the
corporation's shares; and (3) substantial majority shareholder
participation in the management, direction, and operations of
the corporation. See Brodie v. Jordan, 447 Mass. 866, 868-869
(2006), quoting Donahue v. Rodd Electrotype Co. of New England,
Inc., 367 Mass. 578, 586 (1975).
                                                                      18


loyalty if the enterprise is to succeed."     Donahue v. Rodd

Electrotype Co. of New England, Inc., 367 Mass. 578, 587 (1975).

The nature of these close corporations imposes a duty of "utmost

good faith and loyalty" (citation omitted).    Id. at 593.      The

minority protections in ATT-MA's operating agreement established

an analogous relationship and duty among its members, and thus,

the close corporation doctrine, and the strict fiduciary duty it

imposes, applies here.14

     The trial judge correctly found that "Eriksson certainly

did not act with utmost good faith toward Allison."    Eriksson

does not challenge this finding, nor could he.    Eriksson

initiated the merger in secret, acting covertly in order to

dilute Allison's interest in the company and remove Allison's

minority rights, which were both expressly protected by ATT-MA's

operating agreement.

     As we have explained, "the danger of abuse of fiduciary

duty is especially great in a freeze-out merger."    See Coggins

v. New England Patriots Football Club, Inc., 397 Mass. 525, 534

(1986), S.C., 406 Mass. 666 (1990).   In close companies and

close corporations, such freeze-outs defeat "the reasonable


     14Not all LLCs are close companies. The test for whether a
corporation is closely held, see note 13, supra, is not
dispositive for determining whether an LLC is closely held. As
LLCs are creatures of contract, determining whether an LLC is
closely held is a more fact-specific determination that will
depend on the way in which a particular LLC is structured.
                                                                   19


expectations" of minority shareholders.   See Pointer v.

Castellani, 455 Mass. 537, 550 (2009).    Here we have such a

freeze-out merger.

    In sum, we are presented with a merger that clearly

contravenes the fiduciary and contractual duties recognized in

§ 63 (b).   The question that remains is whether such a merger

may still be characterized as a merger "under the provisions of

[G. L. c. 156C, §§ 59-63]," and therefore be covered by the

exclusive remedy provision of § 60 (b).   We conclude that it

cannot for the following reasons.

    First, the exclusive remedy provision is expressly limited

to mergers conducted "under the provisions of [G. L. c. 156C,

§§ 59-63]."   It would be anomalous to treat a merger conducted

in contravention of the fiduciary and contractual duties

identified in § 63 (b) as a merger "under" § 63.   This is

especially true given the great flexibility provided to LLCs by

statute either to restrict or enhance duties.   Here, instead of

restricting fiduciary duties, the operating agreement structured

the LLC as a closely held company designed to prevent the very

freeze-out accomplished by the merger.

    We also have held that "a freeze-out merger in technical

compliance" with G. L. c. 156B or 156D does not divest the

courts of their equitable jurisdiction, and shareholders who

dissented to the merger "are not limited to the statutory remedy
                                                                  20


of judicial appraisal [and distribution]," where the majority

has violated its fiduciary duties.   See Coggins, 397 Mass. at

532 & n.13, 533.   See also G. L. c. 156D, § 13.02 (e)

(preserving Coggins holding for corporations formed under G. L.

c. 156D).   We conclude that the same principles apply here

given how Erickson and Allison structured the LLC, imposing

contractual and fiduciary duties on each other, including those

designed not to allow the freeze-out and cash-out of one by the

other.

    Eriksson argues that G. L. c. 156C, § 60 (b), must

nonetheless be the exclusive remedy here because, unlike G. L.

c. 156B, § 98, or G. L. c. 156D, § 13.02 (e), the two business

corporation statutes discussed supra, it does not contain an

explicit exception for illegal or fraudulent corporate actions.

However, Eriksson's interpretation ignores § 60 (b)'s cross-

reference and incorporation of § 63 (b) and the fiduciary and

contractual duties and defenses it defines.   As we have

explained, a merger in violation of the duties and defenses

established in § 63 (b) is not a merger "under" § 63.      Although

compliance with § 63 (b) is a precondition rather than an

exception to § 60 (b), it serves the same purpose as the

exceptions found in G. L. c. 156B and G. L. c. 156D.

     Finally, we conclude that if it was the Legislature's

understanding that merger would provide a unilateral means for
                                                                    21


majority members to extinguish fiduciary duties and freeze out

minority members from LLCs, it would have said so expressly.

Although we recognize that the scope of the exclusivity

provision for LLC mergers could have been more clearly written,

we conclude that the Legislature would not have intended to

create anything less than a transparent means of extinguishing

fiduciary duties and freezing out minority members.    See

Gevurtz, Squeeze-Outs and Freeze-Outs in Limited Liability

Companies, 73 Wash. U.L.Q. 497, 533 (1995) ("even if majority

expulsion is the better default rule, it should be explicit in

the statute rather than hidden in merger provisions").

    Thus, we hold that in this case, where the merger of an LLC

constitutes a breach of fiduciary and contractual duties in

contravention of G. L. c. 156C, § 63 (b), G. L. c. 156C,

§ 60 (b), does not prevent the courts from providing the

dissenting members with an equitable remedy other than the

statutory right of distribution.    See Coggins, 397 Mass. at 532

& n.13, 533.   Thus, a majority member may not rely on § 60 (b)

to exclude all other equitable relief when he or she has

initiated a merger in breach of his or her existing fiduciary

and contractual duties.

    b.   Propriety of the remedy.   The proper remedy for a

freeze-out merger is one that "will put [the minority member] in

the position he would have been in had the freeze-out not
                                                                    22


occurred, and compensates him for the denial of his reasonable

expectations."   Pointer, 455 Mass. at 560.    See Brodie v.

Jordan, 447 Mass. 866, 870-871 (2006) (remedy for freeze-out

"should, to the extent possible, restore to the minority

shareholder those benefits which she reasonably expected, but

has not received because of the fiduciary breach").     This

"remedy should neither grant the minority a windfall nor

excessively penalize the majority."    Id. at 871.   The remedy

must also take into account the passage of time and changed

circumstances.   See Coggins, 397 Mass at 536.   The LLC merger

egg may not always be unscrambled.    Courts therefore have broad

equitable powers in specifying the appropriate remedy, and their

choice of remedy is reviewed for abuse of discretion.     See

Brodie, supra at 871.

    Here, the trial judge carefully crafted an equitable

remedy, amending specific provisions in ATT-DE's operating

agreement that had diminished Allison's rights.      The judge's

amendments recreate Allison's minority member protections to the

largest extent possible under Delaware law, within the existing

structure of ATT-DE.    Despite this, Allison insists that the

only appropriate remedy was to rescind the merger and restore

Allison's interest in ATT-MA.   We disagree.

    A judge need not order rescission of a freeze-out merger if

it would not be in the best interest of the company.     See
                                                                     23


Coggins, 397 Mass. at 536.     This litigation has gone on for five

years, and concerns a merger that occurred six years ago.      See

id. (rescission of merger not equitable where litigation lasted

many years and prior position of parties was difficult to

restore).    Despite being a sophisticated corporate attorney,

Allison waited seven months after settlement negotiations had

ended to file suit.    By that point, the merger had been in place

for nearly one year and Eriksson had already invested over

$500,000 in ATT-DE.    Rescinding the merger and backing out

Eriksson's additional equity six years later would be

complicated and inequitable.    Further, the merger was

precipitated by Allison's refusal to invest additional money in

ATT-MA while preventing Eriksson from making capital

contributions.   Indeed, the trial judge found that "Allison's

position that he would not invest anything more in [ATT-MA] or

secure its debt with personal assets, while simultaneously

asserting his right against diluting his interest, does not

appear consistent with his own fiduciary responsibilities to

Eriksson."   Under these circumstances we discern no abuse of

discretion in the judge's decision to amend ATT-DE's operating

agreement to restore Allison's minority protections instead of

rescinding the merger.    See Demoulas v. Demoulas, 432 Mass. 43,

67 (2000), quoting Clark v. Greenhalge, 411 Mass. 410, 417

(1991) ("one who seeks equity must do equity and . . . a court
                                                                     24


will not permit its equitable powers to be employed to

accomplish an injustice").

    In addition to amending ATT-DE's operating agreement, the

judge increased Allison's ownership interest to five per cent.

Any such equitable change to Allison's ownership interest in

ATT-DE should, in combination with the amendments to ATT-DE's

operating agreement, "attempt to reset the proper balance

between the majority's 'concede[d] . . . rights to what has been

termed 'selfish ownership,' . . . and the minority's reasonable

expectations of benefit from its shares."     Brodie, 447 Mass. at

871, quoting Wilkes v. Springside Nursing Home, Inc., 370 Mass.

842, 850-851 (1976).   Here, however, the judge did not explain

how he settled on the five per cent figure.    The only potential

basis for this increase that we can identify in the record is

Allison's transfer of two per cent of his interest to Eriksson

after their disagreement over Baker's termination.    Yet the

judge's findings do not explain whether this was the reason for

increasing Allison's interest.   Further, a two per cent increase

would give Allison a 5.32 per cent interest in the company, not

five per cent exactly.   Accordingly, we deem it appropriate to

remand this matter on the question whether and to what extent

Allison's interest in ATT-DE should be increased, and the

reasons for any increase provided.   See Pointer, 455 Mass. at
                                                                 25


560 (remand ordered where appropriate remedy depended on further

fact finding).

    3.   Conclusion.   For the reasons discussed, the judgment

below is affirmed, except with respect to the issue of Allison's

ownership interest percentage in ATT-DE.   We remand to the

Superior Court for further explanation on the propriety of

increasing Allison's interest to five per cent.

                                   So ordered.